Exhibit 10.27
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS
EXECUTIVE COMMITTEE MEMBERS (U.S.)

1.   Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.

2.   Each Unit shall provide for the issuance and transfer to Executive of one
Share upon lapse of the restrictions set forth in paragraph 3 below. Upon
issuance and transfer of Shares to the Executive following the Restricted Period
(as defined herein), Executive shall have all rights incident to ownership of
such Shares, including but not limited to voting rights and the right to receive
dividends.

3.   Subject to other provisions of this Agreement and the terms of the Plan, on
the third anniversary of the Grant Date, all restrictions on the Units shall
lapse and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The three year period in which the Units may
be forfeited by the Executive is defined as the “Restricted Period.”

    Notwithstanding the foregoing provisions in this paragraph 3, you will
forfeit all rights to the Units unless you accept these Terms and Conditions
either through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the third anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112. In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, you must execute and return to
the Company or accept electronically an updated restrictive covenant agreement
(and exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to vesting will cause the Units to
continue to be subject to restriction.

    Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental authority is necessary or desirable as a condition to the issuance
and transfer of Shares to the

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



    Executive (or his or her estate), such issuance and transfer will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained.

4.   Executive may elect to satisfy his or her obligation to advance the amount
of any required income or other withholding taxes (the “Required Tax Payments”)
incurred in connection with the issuance and transfer of the Shares by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, or
(4) any combination of (1) and (2). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.

5.   The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, while
subject to restrictions. If Executive or anyone claiming under or through
Executive attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.

6.   Executive shall forfeit Executive’s right to any unvested Units (and any
associated dividend equivalents) if Executive’s continuous employment with the
Company or a Subsidiary or Affiliate terminates for any reason during the
Restricted Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).

7.   Except to the extent paragraph 9 applies, if Executive’s employment with
the Company or a Subsidiary or Affiliate is terminated involuntarily and without
Cause and on the date of such termination Executive is an eligible participant
in the Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee, any then-restricted Units shall vest on a prorated basis
effective on Executive’s termination date. Such prorated vesting shall be
calculated by multiplying the number of Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date. If Executive
dies or incurs a Disability during a period of continuous employment with the
Company or a Subsidiary or Affiliate during the Restricted Period, Executive
shall immediately vest, as of the date of such termination of employment, in any
then-unvested Units. Executive shall not vest in any unvested Units by reason of
Retirement.

8.   Prior to the issuance and transfer of Shares upon vesting, Executive will
be credited with amounts equal to the regular cash dividends that would be
payable to Executive if Executive had been transferred such Shares, which
amounts shall accrue during the Restricted Period and be paid in cash upon lapse
of the Restricted Period; provided, however, that if the Company adopts a
shareholder-wide dividend reinvestment program during the Restricted Period, the
Committee may direct that Executive be credited with additional Restricted Stock
Units equal to the

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



    dividends that would be payable with respect to the Shares on or after the
date of adoption of such program if Executive had been transferred such Shares
and which shall be subject to the same terms as this Agreement, with the
increase in the number of Restricted Stock Units equal to the number of Shares
that could be purchased with the dividends based on the value of the Shares at
the time such dividends are paid (in lieu of crediting Executive with any
fractional Units, the Committee may direct that amounts equal to the fair market
value of any such fractional Units accrue during the restricted period and be
paid in cash upon lapse of the restrictions). This Paragraph 8 will not apply
with respect to record dates for dividends occurring prior to the Grant Date or
after the Restricted Period has lapsed. During the Restricted Period, Executive
(and any person succeeding to Executive’s rights pursuant to the Plan) will not
be a shareholder of record of the Shares underlying the Units and will have no
voting or other shareholder rights with respect to such Shares.

9.   If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
any remaining restrictions applicable to the Units shall immediately lapse
effective on the date of Executive’s termination.

10.   The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent.

11.   Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Units or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

12.   This grant of Units is discretionary, non-binding for future years and
there is no promise or guarantee that such grants will be offered to Executive
in future years.

13.   The validity, construction, interpretation, administration and effect of
these Terms and Conditions and the Plan and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.

14.   If one or more provisions of this Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provisions shall be deemed null and
void; however, to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



    Agreement to be construed as to foster the intent of this Agreement and the
Plan.   15.   Notwithstanding any other provision of the Plan or this Agreement,
except as otherwise provided in the case of Executive’s termination of
employment due to death, Disability or for an eligible reason under the
Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee during the 24-month period commencing on the effective date
of a Change in Control, in order for the restrictions on the Units to lapse the
Company must achieve as a Performance Measure not less than $         of
operating income during the fiscal year ending December 31, 2010, as determined
by the Committee based on the Company’s 2010 annual financial statements.   16.
  Executive acknowledges that Executive has read the Company’s Clawback Policy.
In consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or
(d) any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.

                 
I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:
           
 
               
Signature:
    Printed Name:        
 
 
 
     
 
   
 
               
Date:
               
 
 
 
           

Executive Committee (U.S.)

 